                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 12/23/2019
 ----------------------------------------- x
                                                          :
 In re Application of Aenergy, S.A. for an Order Pursuant :         No. 1:19-mc-00542-VEC
 to 28 U.S.C. § 1782 to Conduct Discovery for Use in a    :
 Foreign Proceeding,                                      :
                                                          :         ____________ INTERIM
                                                                    [PROPOSED]
                                                          :         STIPULATED
                                                          :         PROTECTIVE ORDER
 ----------------------------------------- x

       Having found that good cause exists, the Court enters, with the consent of the parties to

this Proceeding, the following Interim Protective Order under Federal Rule of Civil Procedure

26(c)(1) to facilitate the production of documents and to maintain the confidentiality and limit

the use of produced information.

I.     Reservation of Rights

       1.      This Protective Order will be in effect until the Court imposes a superseding

permanent protective order, whether on motion or pursuant to a stipulation by the Parties.

       2.      AE reserves the right to challenge any superseding permanent protective order

proposed or requested by GE, and this Protective Order is without prejudice to such rights of AE.

       3.      Nothing in this Protective Order shall limit AE’s use of any information it obtains

or has obtained independently of GE’s production for any purpose.

       4.      By entering into this stipulation, the parties do not intend to shift the burden in

connection with any subsequent application by the parties.

II.    Definitions

       5.      “AE” shall mean Aenergy, S.A. and any current or former director, officer, or

employee thereof.

       6.      “Contemplated Action” shall mean the proceeding AE is intending to bring in

the courts of the Republic of Angola seeking judicial review of the President of Angola’s denial
of AE's administrative appeal of a decision by the Angolan Ministry of Power and Water

(“MINEA”) to terminate AE’s 13 contracts with two public Angolan companies - Empresa

Pública de Produção de Electricidade (“PRODEL”) and Empresa Nacional de Distribuição de

Electricidade (“ENDE”).

       7.      “Discovery Material” shall mean any and all materials, whether physical or

electronic, produced or adduced in the course of discovery in this Proceeding, including

responses to Subpoenas, deposition testimony and exhibits, and information derived directly

therefrom.

       8.      “GE” shall mean General Electric Co., and any current or former director, officer,

or employee thereof, as well as all its subsidiaries and business units.

       9.       “Party” or “Parties” shall mean AE and GE.

       10.     "Privileged Matter" shall mean any Discovery Material subject to the attorney-

client privilege, work product doctrine, or any other privilege or protection.

       11.     “Proceeding” shall mean the above-captioned action.

       12.      “Qualified Person” shall have the meaning ascribed to it in paragraph 17 below.

       13.     “Subpoena” or “Subpoenas” shall refer to the Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action (the “Document

Subpoena”) and the Subpoena to Testify at a Deposition in a Civil Action (the “Deposition

Subpoena”) issued pursuant to the Order of the Court in this Proceeding on November 22, 2019

and served by AE.

III.   Confidentiality

       14.       Any person who receives any Discovery Material pursuant to this Protective

Order shall not disclose such Discovery Material to anyone else except as expressly permitted


                                                  2
hereunder and for the purpose of prosecuting this Proceeding or the Contemplated Action, or in

connection with related proceedings with the Angolan government entities in Angola, but not in

any proceedings against GE.

       15.       Any person receiving any Discovery Material pursuant to this Protective Order

shall maintain such Discovery Material in a secure and safe manner, and the recipient shall

exercise all reasonable standards of due and proper care with respect to the storage, custody, and

use of such Discovery Material so that it is not further disclosed or used, either intentionally or

inadvertently, in any manner inconsistent with this Protective Order.

       16.       The protections conferred by this Protective Order cover not only Discovery

Material, but also any information copied or extracted therefrom, as well as all copies, excerpts,

summaries, or compilations thereof, plus testimony, conversations, or presentations by Parties or

counsel to or in court or in other settings that might reveal Discovery Material.

       17.       Undersigned counsel for AE shall limit disclosure of Discovery Material to the

following persons (“Qualified Persons”), provided that each such person has first reviewed the

Protective Order and executed an Acknowledgement and Agreement to be Bound in the form

annexed as Exhibit A hereto:

          a. Any outside counsel for AE, including any paralegal, clerical and other assistant

              employed by such counsel, so long as that person is provided with a copy of this

              Protective Order, agrees to be bound by its terms, and signs the Acknowledgement

              attached hereto as Exhibit A, provided that the lawyers and employees of Holwell,

              Shuster & Goldberg shall have no obligation to sign Exhibit A;

          b. Mr. Ricardo Machado (CEO of AE) and Mr. Vasco Caetano Faria (counsel to AE),

              so long as each is provided with a copy of this Protective Order, agrees to be

                                                  3
              bound by its terms, submits to the jurisdiction of this Court, and signs the

              Acknowledgement attached hereto as Exhibit A;

       18.       Each Acknowledgement and Agreement to be Bound in the form annexed as

Exhibit A hereto signed by a Qualified Person shall be retained by the undersigned counsel to

AE for as long as this Protective Order remains in effect.

IV.    Permitted Use of Discovery Material

       19.       Any Discovery Material produced in response to the Subpoenas may be utilized

by Qualified Persons solely in the Contemplated Action, or in connection with related

proceedings with the Angolan government entities in Angola, but not in any proceedings against

GE. AE shall not use Discovery Material in any other proceeding or disclose it for any other

purpose without advance written consent of GE or permission from this Court.

       20.       Should any person bound by this Protective Order be lawfully compelled to

disclose or turn over Discovery Material by subpoena, order of a court, or where a regulatory or

governmental entity so requires, AE shall immediately notify counsel for GE of such

requirement, provide copies of documents indicating that AE is lawfully compelled to produce

the Discovery Material, and allow a reasonable amount of time for GE to seek relief from this

Court and/or from the court or entity requiring production before complying with such subpoena,

order of a court, or demand from a regulatory or government entity. No person bound by this

Protective Order who receives a subpoena, civil investigative demand, or other process seeking

Discovery Material shall produce such Discovery Material unless (a) ordered by a court having

competent jurisdiction, or (b) such production or disclosure is consented to by the GE.




                                                 4
       21.       Unless otherwise ordered by the Court, all Discovery Material must be

destroyed if no Contemplated Action is filed within six months after the completion of discovery

in this Proceeding.

       22.       Within six months of the conclusion of the Contemplated Action, including any

appeals, AE shall return all Discovery Material to counsel for GE, or certify in writing that it was

safely destroyed.

       V.      Miscellaneous

       23.       The inadvertent disclosure or production of Privileged Matter shall not in and of

itself waive the privilege or protection nor result in a subject matter waiver of any kind. Upon

learning of the inadvertent production of Privileged Matter, the Producing Party must promptly

give written notice to all counsel for the other parties that the Discovery Material is, in whole or

in part, Privileged Matter, was inadvertently produced and state the nature of the privilege. Upon

receipt of such notice, all parties who received copies of the Discovery Material identified in

such notice shall within five (5) business days: (1) return to counsel for the Producing Party all

such Discovery Material; or (2) destroy or permanently delete all Discovery Material and copies

thereof and certify to counsel for GE that they have destroyed or permanently deleted all

unreturned material. Except to the extent set forth herein: (a) this paragraph does not alter or

modify the otherwise applicable requirements for establishing that Discovery Material is subject

to a privilege or protection; and (b) returning Discovery Material pursuant to this paragraph does

not waive or otherwise alter the right of a party to object to the basis of the privilege asserted or

to bring a motion to compel the production of such a Discovery Material.

       24.       This Protective Order may be amended or modified by further agreement of the

Parties in writing or by an order of the Court.


                                                  5
       25.       Nothing in this Protective Order shall prevent GE from using or disclosing its

own information for any purpose.

       26.       The failure to stamp or mark Discovery Material does not constitute a waiver,

and all Discovery Material must be kept confidential and otherwise maintained in accordance

with this Protective Order.

       27.       AE shall assure compliance with this Protective Order by its respective

affiliates, although not named as parties herein, and AE shall be responsible for any violation of

this Protective Order by any such affiliate or its counsel.

       28.       Any breach or violation of this Protective Order may be punishable as contempt

of Court. The Court shall retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligation arising under this Protective Order or to impose sanctions for

any contempt thereof, without prejudice to any other remedy GE may have in any other forum.

       29.       This Protective Order shall survive the termination of both this Proceeding and

the Contemplated Action.


IT IS SO STIPULATED.


 On behalf of Aenergy S.A.:                           On behalf of General Electric Company:

 December 20, 2019                                    December 20, 2019

 HOLWELL SHUSTER & GOLDBERG LLP                       COVINGTON & BURLING LLP

 By:_/s/ Vincent Levy                                 By:_/s/ David Z. Pinsky
        Scott M. Danner                                      620 Eighth Avenue
        Kevin D. Benish                                      New York, NY 10018
        425 Lexington Avenue,                                Tel.: (212) 841-1177
        New York, New York 10017                             Email: dpinsky@cov.com
        Tel.: (646) 837-5151
        Fax: (646) 837-5150
        Email: vlevy@hsgllp.com
                                                  6
SO ORDERED:


_______________________________
                             12/23/2019
HON. VALERIE E. CAPRONI
UNITED STATES DISTRICT COURT JUDGE




                                          7
                                           EXHIBIT A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------- x
                                                          :
 In re Application of Aenergy, S.A. for an Order Pursuant : No. 1:19-mc-00542-VEC
 to 28 U.S.C. § 1782 to Conduct Discovery for Use in a    :
 Foreign Proceeding,                                      :
                                                          :
                                                          :
                                                          :
 ----------------------------------------- x

              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

I hereby acknowledge that I have read and understand the Interim Protective Order entered in the

above-captioned action on [DATE], and agree to be bound by its terms. I agree that I will not

disclose Discovery Material to anyone not entitled to receive such Discovery Material or for

purposes other than use in the Contemplated Action, and that at the conclusion of the

Contemplated Action I will promptly return all Discovery Material to the attorney from whom I

received it. I also agree to notify any secretarial, clerical or supporting personnel who are

required to assist me of the terms of said Protective Order and to take steps to ensure their

compliance with the terms of the Protective Order and their execution of an Acknowledgement

and Agreement to Be Bound by the Protective Order. By acknowledging these obligations under

the Protective Order, I understand that I am submitting myself, and hereby agree, to the

jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising with respect to my obligations under the Protective Order

and that my violation of any term of the Protective Order could subject me to punishment by the

United States District Court for the Southern District of New York for contempt of Court, as well

as any other remedial measure available to GE under applicable law. I hereby designate Holwell

                                                 8
Shuster & Goldberg LLP, counsel for Petitioner in the above-captioned action, as my

representative upon whom may be served any lawful process in connection with my obligations

under the Protective Order or this Acknowledgment and Agreement.


Date: __________                                                 Signature: _______________
                                                             Printed Name: _______________
                                                                      Title: _______________




                                              9
